Order entered June 28, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01007-CR

               QUINTUS JEROME RICHARDSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-13785-N

                                     ORDER

      In light of the Court’s June 24, 2021 opinion, we will take no action on any

pending motions, including appointed counsel Valencia Bush’s motion to

withdraw or appellant’s motion for an extension of time to file his pro se response.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE